  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 1 of 8


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 BARBARA STURGIS,

                         Plaintiff,

         v.                                               CAUSE NO. 3:19-CV-440 DRL-MGG

 R & L CARRIERS, INC.,
 R & L TRANSFER, INC., and
 GREENWOOD MOTOR LINES, INC.,

                         Defendants.

                                       OPINION & ORDER

       This case arises from a tragic trucking accident on Interstate 94 that resulted in a gentleman’s

death. Barbara Sturgis filed this wrongful death action, individually and as administrator of her late

husband’s estate, seeking in part damages for his heirs at law—one adult biological son and two

adopted adult children. The trucking companies collectively filed a partial summary judgment motion

saying these three adult children were not the decedent’s “dependents” entitled to recover under

Indiana’s Wrongful Death Act. The court now grants the motion.

                                          BACKGROUND

        Early the morning of February 16, 2018, David Sturgis was operating a semi-tractor trailer

and heading westbound on Interstate 94 in LaPorte County, Indiana. His vehicle collided with a

detached trailer on the right shoulder of the highway, resulting in his death. The trailer had become

detached from a semi tractor-trailer driving ahead of Mr. Sturgis.

       After his passing, Barbara Sturgis filed this wrongful death action under Indiana law. The

parties stipulated that the trucking companies were liable, leaving then only the question of damages.

Ms. Sturgis seeks damages under Indiana’s Wrongful Death Act for herself and for Mr. Sturgis’ three

children, Natalie Lepkowski, Phillip Druszczak, and Nathan Sturgis. Although not named parties, the
    USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 2 of 8


three adult children sought, through the nature of Ms. Sturgis’ suit, recovery for lost love,

companionship, guidance, training, and financial support.

        Mr. Sturgis adopted Natalie Lepkowski when she was around 23 years old.1 At the time of her

deposition, Natalie lived in Minnesota with her two children and ex-husband (the Sturgises lived in

Wisconsin). She was married at the time of her father’s death. She owned a Pilates studio on a full-

time basis for many years. Natalie said Mr. Sturgis provided her financial support when he was alive,

but she wasn’t “fully dependent” on him. His support consisted of “varied” assistance with Natalie’s

older daughter’s private school tuition during her three middle school years. The Sturgises would

provide “whatever [Natalie] was having a hard time covering.” Without their help, Natalie’s daughter

probably would have had to attend public school. Natalie said she didn’t receive any assistance the

year before her father’s death (other than what she would consider a gift).

        The Sturgises adopted Phillip Druszczak when he was 23 years old. At the time of his

deposition, Phillip testified that he lived in a rental house in Minnesota with his son. Before he

separated from his wife in December 2019, Phillip lived with his wife and son in a different home that

they had owned for four or five years. Phillip said he still owns the house. Before his separation, Phillip

and his wife financially supported their own household. Phillip was a building engineer for the YMCA

for about six years (until his layoff last year due to the COVID-19 pandemic). In 2017, the year before

his father’s death, Phillip and his wife had three vehicles, including a Cadillac CTS. Before his father

died, the Sturgises helped Phillip and his wife pay household bills when “unexpected life problems”

would “pop up.” This assistance wasn’t on a “set schedule” but was “always” available. The financial

support included circumstances like a car breaking down or needing new tires or an unusually high air




1For readability, the court refers to the three adult children only by their first name rather than using the court’s
customary salutations of “Mr.” and “Ms.” and their last name, asking their pardon for what may seem a too
familiar reference in aid of the opinion’s clarity.

                                                         2
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 3 of 8


conditioning or electric bill. The Sturgises helped him financially “only when the need arose.” Mr.

Sturgis also helped fix Phillip’s cars and work on his house.

        Mr. Sturgis was the biological father of Nathan Sturgis. At the time of his deposition, Nathan

worked full-time for Harley-Davidson. Before that job, he had “always worked,” including a previous

job at Slumberland. His wife also worked full-time as a nurse. Mr. Sturgis helped Nathan when he

needed money, but it was “not on a month-to-month basis.” Instead, Nathan “always maintained [his]

own bills,” and Mr. Sturgis “just helped when extra stuff came up.” The Sturgises bought a mobile

home for Nathan and his family about ten years ago and allowed Nathan’s family to stay with them

while the mobile home was being readied. About two years later, Mr. Sturgis purchased new appliances

for Nathan and helped with maintenance when Nathan’s family purchased a new home and was short

on money. Nathan said Mr. Sturgis “always helped [Nathan’s family],” doing things like buying them

new tires, “whether [they] needed them or not.” That said, Nathan was able to care for his children

and his wife with his income. He and his wife even took in two foster children. Nathan said he had

“no problem paying [his] own bills,” had “just bought a several hundred thousand dollar house,” and

“really [hadn’t] needed [Mr. Sturgis’] help.” Nathan said he has six cars, including an old Camaro.

                                               STANDARD

        Summary judgment is warranted when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The non-moving party must present the court with evidence on which a reasonable jury could rely to

find in her favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). The court must

deny a summary judgment motion when there is admissible evidence that creates a genuine issue of

material fact—a triable issue. Luster v. Ill. Dept. of Corrs., 652 F.3d 726, 731 (7th Cir. 2011).

        The court “is not to sift through the evidence, pondering the nuances and inconsistencies, and

decide whom to believe.” Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994). Instead, the


                                                      3
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 4 of 8


“court has one task and one task only: to decide, based on the evidence of record, whether there is

any material dispute of fact that requires a trial.” Id. The court must construe all facts in the light most

favorable to the non-moving party, view all reasonable inferences in that party’s favor, Bellaver v.

Quanex Corp., 200 F.3d 485, 491-92 (7th Cir. 2000), and avoid “the temptation to decide which party’s

version of the facts is more likely true,” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003).

                                             DISCUSSION

        Under Indiana’s Wrongful Death Act, “dependent children” or “dependent next of kin” may

recover damages that remain after the payment of medical and other related expenses. Ind. Code § 34-

23-1-1. Though the statute leaves “dependent children” and “dependent next of kin” undefined, a

child seeking recovery under the act must prove dependency by showing his or her need for support

and the decedent’s actual contribution toward that need. See TRW Vehicle Safety Sys. v. Moore, 936

N.E.2d 201, 223 (Ind. 2010); New York Cent. R.R. Co. v. Johnson, 127 N.E.2d 603, 607 (Ind. 1955); Terry

v. Stephens, 921 N.E.2d 516, 520 (Ind. Ct. App. 2010).

        A child need not establish total dependency. Partial dependency suffices. Est. of Sears ex rel.

Sears v. Griffin, 771 N.E.2d 1136, 1139 (Ind. 2002); Deaconess Hosp., Inc. v. Gruber, 791 N.E.2d 841, 846

(Ind. Ct. App. 2003). The child must have a necessitous want, and the decedent must have recognized

that need and provided actual support such as to create a “reasonable expectation of support” or

“some reasonable claim to support from [the] decedent” to recover under the Wrongful Death Act.

Wolf v. Boren, 685 N.E.2d 86, 88 (Ind. Ct. App. 1997) (quoting Kirkpatrick v. Bowyer, 169 N.E.2d 409,

412 (Ind. Ct. App. 1960)). Previous occasional or irregular support won’t create this reasonable claim.

See id. “Payments for board, lodging or other accommodations, mere gifts, donations or acts of

generosity” standing alone also won’t establish dependency. New York Cent., 127 N.E.2d at 607.

        “Pecuniary loss is the foundation of [a] wrongful death action.” Est. of Sears, 771 N.E.2d at

1139 (quoting Luider v. Skaggs, 693 N.E.2d 593, 596 (Ind. Ct. App. 1998)); see also Terry, 921 N.E.2d at


                                                     4
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 5 of 8


520. This pecuniary loss may come from the decedent’s regular contributions of “money, services, or

other material benefits.” Est. of Sears, 771 N.E.2d at 1139; see, e.g., New York Cent., 127 N.E.2d at 607

(mother of 29-year-old decedent was a dependent when the decedent, weekly or bimonthly, gave her

money to pay for groceries, fuel, clothes, insurance, utilities, medical bills, and to make down payment

on a home); Lustick v. Hall, 403 N.E.2d 1128, 1132 (Ind. Ct. App. 1980) (jury could have found that

minor children were dependents when decedent mother provided all domestic services for them);

Pucalik v. Holiday Inns, Inc., 777 F.2d 359, 364 (7th Cir. 1985) (sustaining jury verdict for a 16-year-old

dependent son when the decedent provided him $40 each week and paid his tuition).

        That said, the decedent’s support must be “more than just a service or benefit to which the

claimed dependent had become accustomed,” and any services provided to a child “must go beyond

merely helping other family members, even those who have relied on that assistance.” Est. of Sears,

771 N.E.2d at 1139; see, e.g., Chamberlain v. Parks, 692 N.E.2d 1380, 1381, 1384-85 (Ind. Ct. App. 1998)

(retired mother wasn’t a dependent though her son helped her in and out of chairs, drove her to doctor

appointments, carried groceries, helped her husband with lawn care and snow removal, and performed

other household tasks because his services were gifts or acts of generosity); Koger v. Reid, 417 N.E.2d

1142, 1143-45 (Ind. Ct. App. 1981) (rejecting claim that father and younger brothers were dependents

of 17-year-old decedent who took over household maintenance chores after her mother died and

chauffeured brothers to school activities and church).

        One additional point about the law merits mention. Ms. Sturgis argues that the court “must

also look to the emotional support provided by the decedent” to her children, citing Necessary v. Inter-

State Towing, 697 N.E.2d 73, 78 (Ind. Ct. App. 1998) (ECF 96 at 5). She argues that dependency may

be adjudged by love, affection, and care too. This isn’t the law, though. The jury may assess these

emotional contributions after the child has been established a dependent, but not to establish

dependency in the first instance. See Est. of Sears, 771 N.E.2d at 1140 (“We find no cases establishing


                                                    5
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 6 of 8


dependency for purposes of the [act] based on purely emotional support”); Terry, 921 N.E.2d at 520

(“provision of love, care, and affection, alone, is not sufficient to establish dependent status to begin

with”); Deaconess, 791 N.E.2d at 847-48 (calling Necessary’s statement dicta and holding that there is “no

support for [a child’s] assertion that dependency can be established by love, affection, or care”).

        With these standards in mind, the court turns to the children here. Each person was an adult

who had a career. See Est. of Miller v. City of Hammond, 691 N.E.2d 1310, 1313 (Ind. Ct. App. 1998),

superseded by statute on other grounds, McCabe v. Comm’r, Ind. Dept. of Ins., 930 N.E.2d 1202, 1206-07 (Ind.

Ct. App. 2010), vacated on other grounds, 949 N.E.2d 816, 820-21 (Ind. 2011) (“[plaintiffs] are both able-

bodied individuals who maintain full-time employment”); Deaconess, 791 N.E.2d at 846-47 (holding

that the plaintiff was able-bodied and self-sufficient). Each child was capable of financially providing

for his or her family. Not to diminish the importance of Mr. Sturgis to his children but, on this record,

his pecuniary support and services were gifts or acts of generosity inherent in most loving parent-child

relationships rather than the regular patronage required under the law to establish dependency under

Indiana’s Wrongful Death Act. See Franciscan ACO, Inc. v. Newman, 154 N.E.3d 841, 849 (Ind. Ct. App.

2020). He was a caring father and jack-of-all-trades who helped when the cars broke down, when the

basement flooded, when the septic broke, and when houses needed upkeep through painting,

gardening, or carpentry. Still, according to undisputed testimony, his contributions were “varied” or

“intermittent” or occasioned by circumstances that “popped up” or often generous but unnecessary

gifts. Even Ms. Sturgis’ proposed damages expert disregards these adults as dependents; and, though

this view doesn’t decide the question, it seems nonetheless telling. These adults had “the means to

maintain an independent household.” Id.

        For instance, Natalie owns and operates a Pilates studio on a full-time basis, and has for several

years. In her words, she received “relatively little support” from Mr. Sturgis in the year before his

death. Though overall Ms. Sturgis says the Sturgises helped Natalie a “little more because she was a


                                                     6
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 7 of 8


single mom,” she wasn’t financially dependent on Mr. Sturgis or in certain need. To be sure, he

provided some tuition assistance for her daughter’s private education. Even were the court to construe

private school in lieu of public education as a need rather than a mere expectation, her father’s tuition

support was “varied”—a stopgap measure for when Natalie had trouble covering every expense. See,

e.g., Est. of Miller, 691 N.E.2d at 1313 (parents of a young adult weren’t dependents, though he partially

supported them through his work for the family business to turn a profit, because this support was an

expectation, not a need); see also New York Cent., 127 N.E.2d at 607 (“[p]ayments for board, lodging or

other accommodations, mere gifts, donations or acts of generosity” don’t alone establish dependency).

His kindness was no doubt appreciated by Natalie, but his assistance was in the vein of occasional

gifts, not regular support. See Wolf, 685 N.E.2d at 88 (“the mere fact that [the] deceased occasionally

contributed to the support of the beneficiary in an irregular way” isn’t enough). Rather than being in

need or receiving regular support as a dependent, Natalie had the “means to maintain an independent

household.” Franciscan, 154 N.E.3d at 849.

        Phillip also was financially independent of his father. At the time of his father’s death, Phillip

was employed as a building engineer at the YMCA, a position he held for years. He lived with his

then-wife and son in a home that he owned (and still owns), and he testified that they were able to

financially support their own household. Phillip and his wife had three vehicles, including a Cadillac

CTS. On this record, no reasonable jury could find that he had a “need or necessity of support” to

call him a dependent. Terry, 921 N.E.2d at 520. The record also lacks sufficient evidence of regular

contributions. His father’s assistance, while again no doubt important to Phillip, wasn’t on a “set

schedule” and instead came in response to “unexpected life problems” that would “pop up.” Mr.

Sturgis’ financial assistance to Phillip was through gifts and acts of generosity “common in a close

parent-child relationship.” Franciscan, 154 N.E.3d at 849.




                                                    7
  USDC IN/ND case 3:19-cv-00440-DRL document 111 filed 03/02/21 page 8 of 8


       Nathan likewise was independent. He “always worked” (previously at Slumberland, then at

Harley-Davidson), and his wife was a full-time nurse. He testified that he was able to care for his

family with his income and even cared for two additional children as a foster parent. Nathan had “no

problem” paying his bills and purchased a “several hundred thousand dollar house” and six different

cars. According to Nathan, his family “really [hadn’t] needed [Mr. Sturgis’] help.” On this record, no

reasonable jury could say Nathan had a necessitous want or received regular pecuniary assistance

toward that need to establish dependency under Indiana law. See Terry, 921 N.E.2d at 520.

                                          CONCLUSION

       On this record, no reasonable jury could find that Natalie Lepkowski, Phillip Druszczak, or

Nathan Sturgis were the decedent’s “dependent children” or “dependent next of kin” as defined under

Indiana’s Wrongful Death Act. Accordingly, the court GRANTS the defendants’ motion for partial

summary judgment on the issue of dependency (ECF 80).

       SO ORDERED.

       March 2, 2021                                  s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                  8
